


exhibit 10.31

 

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

 

This Confidential Separation and Release Agreement (“Agreement”) is between
                                       (“You” or “Your”) and Avery Dennison
Corporation, including its successors, assigns, predecessors, parents,
subsidiaries, and affiliates (“Company” or “Avery Dennison”).  You and Avery
Dennison agree as follows:

 

1.            Termination Date. Your employment will continue until Your
termination date which shall be                    , unless Avery Dennison
agrees to extend Your termination date in its sole discretion (“Termination
Date”).

 

2.            Severance Benefits.  Subject to Your execution and non-revocation
of this Agreement (in accordance with Section 16 hereof), Avery Dennison will
provide to You the following benefits after Your Termination Date:

 

A.         Subject to the terms of and in accord with the Avery Dennison
Corporation Executive Severance Plan (“Executive Severance Plan”), You will
receive a gross lump sum severance payment in the amount of
                       and          Dollars ($                          .    ),
which is the sum total of (i) your annual base salary as of Your Termination
Date ($                         ), (ii) the cash value of twelve (12) months of
premiums for qualified medical and dental plans in which You participate as of
Your Termination Date ($                              ), and (iii) the highest
of the last three (3) AIP awards received by You ($                       ; AIP
received in               ).  This severance payment will be paid to You
according to the terms of the Executive Severance Plan. All required taxes and
withholdings will be deducted from this amount.

 

B.          Outplacement services will be provided to You by an agency selected
by Avery Dennison.  Avery Dennison’s selection of the agency, as well as the
type of the benefits provided to You, will be determined in Avery Dennison’s
sole discretion and commensurate with Your executive level within Avery
Dennison.  You must complete using these outplacement services within one
(1) year of Your Termination Date.

 

3.            Post-Termination Benefits and Obligations.

 

A.         After Your Termination Date, You are eligible to elect COBRA
continuation coverage for the group medical, group dental and/or comprehensive
vision coverage that You had elected, if any, while employed with Avery
Dennison.  You will be responsible for all required payments for such coverage. 
You must at all times meet COBRA eligibility requirements.

 

B.          After Your Termination Date, Your deferred compensation account
balance, if any, will be paid to You according to the terms of the plan.

 

C.          You will be eligible to exercise any vested stock options on or
before the earlier of (i) each option’s expiration date, or (ii) six (6) months
after Your Termination Date, unless otherwise specified according to the terms
of the applicable equity plans and  agreements.  Stock options, Restricted Stock
Units, Performance Units and Market-Leveraged Stock Units that are not vested as
of Your Termination Date shall be cancelled.  No term of any previously granted
stock option shall be extended.

 

D.         Outstanding expenses that have been properly incurred and submitted
to Avery Dennison within thirty (30) days after Your Termination Date and
according to Company policies will be reimbursed to the appropriate authorized
account.

 

E.           All perquisites, including any executive benefit allowance(s), will
cease as of Your Termination Date.

 

--------------------------------------------------------------------------------


 

F.            After Your Termination Date, and as reasonably requested by Avery
Dennison, You agree to assist Avery Dennison and its attorneys in any formal or
informal legal matters in which You are named as a party and/or relating to
which you have relevant knowledge or documents, including any matters in which
You are currently involved or that arose while You were an employee of Avery
Dennison.  You acknowledge and agree that such assistance may include, but will
not be limited to, providing truthful information at all times; providing
background information regarding any matter on which You previously worked; 
aiding in the drafting of declarations, affidavits or similar documents and
executing the foregoing; testifying or otherwise appearing at investigation
interviews, depositions, arbitrations or court hearings and preparation for the
above-described or similar activities; assistance with reviewing and drafting
patent applications concerning inventions for which you were an inventor,
including executing any documents necessary for Avery Dennison to file for or
obtain any patents for such inventions.

 

If You receive notice or legal process that requires You to provide testimony or
information in any context about Avery Dennison to any third party, You agree to
inform Avery Dennison’s General Counsel via e-mail message or fax transmission
within seventy-two (72) hours of receiving such notice. You agree to cooperate
with Avery Dennison and its attorneys in responding to such legal process. 
Should it be necessary for You to involve Your personal attorney for
representation on such matters, Avery Dennison will reimburse You for these
legal fees at actual and reasonable hourly rates, and reasonable travel expenses
associated with such assistance that are approved by Avery Dennison in advance
will be reimbursed.  Travel will be arranged and approved according to Avery
Dennison’s employee travel policy which is in effect at the time of the required
travel (for an employee in a status of Your former position with Avery
Dennison).  Fees and expenses incurred shall be submitted by You, with required
supporting documentation, within thirty (30) days after they are incurred, and
Avery Dennison will reimburse You according to its reimbursement program and
process within sixty (60) days of receiving the reimbursement request from You.

 

4.            Waiver and Release.  You agree, for Yourself and Your spouse and
child or children (if any),  heirs, beneficiaries, devisees, executors,
administrators, attorneys, personal or legal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue Avery
Dennison, Avery Dennison’s past, present, or future parent, affiliated, related,
and/or subsidiary entities, and all of their past and present directors, owners,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which You are or have been a participant by virtue of Your employment
with Avery Dennison, from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected, which You
have or may have had based on any events or circumstances arising or occurring
on or prior to the Effective Date of this Agreement, and arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever:

 

A. Your employment and separation from Avery Dennison;

 

B. Your status at any time as a holder of any derivative or non-derivative
securities of Avery Dennison;

 

C.  Any and all claims arising under any federal, state, or local law relating
to Your employment, including without limitation claims of wrongful discharge,
discrimination, harassment, retaliation, whistleblowing, breach of express or
implied contract, fraud, misrepresentation, estoppel, defamation, or liability
in tort of any kind, claims of any kind that may be brought in any court or
administrative agency, any claims arising under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991,42 U.S.C. Section 1981, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Family and
Medical Leave Act, the Immigration Reform and Control Act, the Occupational
Safety and Health Act, the Genetic Information Nondisclosure Act, the
Sarbanes-Oxley Act, the Securities Act of 1933, the Securities Exchange Act of
1934, and any state or local statutes, ordinances, and regulations; and

 

2

--------------------------------------------------------------------------------


 

D.         Any and all claims, allegations, assertions or defenses that the
restrictions contained within Sections 6 or 8 of this Agreement are overly
broad, unreasonable, unenforceable, or supported by insufficient consideration.

 

You also agree not to file any lawsuit or other action asserting any claim,
cause of action, or liability that is waived and released as described above in
this Section 4.  Excluded from this Section 4 are claims and causes of action
(i) that by law cannot be waived in this Agreement, including, but not limited
to, workers’ compensation claims; (ii) for employee benefits that have already
vested according to the terms of Avery Dennison’s benefit plans; (iii) for any
obligation assumed under this Agreement by any party hereto; and (iv) Your
rights to indemnity, if any, including under law or any Company policy,
practice, insurance policy or otherwise.

 

[[ADD FOR CALIFORNIA]: You expressly waive and relinquish all rights and
benefits afforded by Section 1542 of the Civil Code of California, and You do so
understanding and acknowledging the significance and consequences of such
specific waiver of Section 1542.  Section 1542 of the Civil Code of California
states as follows:

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor.”

 

Thus, notwithstanding Section 1542, You expressly acknowledge and agree that
this Agreement is intended to include in its effect all claims which may exist,
whether or not You know of such claims, at the time of the execution hereof.]

 

5.            Confidentiality of Agreement.  You agree not to disclose, or
discuss with, any person (other than Your spouse, attorney and tax or other
financial advisor) any of the terms and conditions of this Agreement, except as
may be required (a) by law or regulation, (b) to effectuate the terms of this
Agreement, (c) to notify a potential employer of Your confidentiality,
non-competition, and non-solicitation obligations, or (d) to comply with a
request or order of a government agency or court during an investigation or
other legal proceeding.  Except as permitted in this Section 5, disclosure of
any term of this Agreement is a material breach.

 

6.            Avery Dennison’s Confidential Information.  You agree not to
directly, indirectly, or inevitably appropriate, disclose, or use any
Confidential Information for Your own use or for the use of others, except as
permitted expressly in writing by an officer of Avery Dennison. “Confidential
Information” means any Avery Dennison information or material, regardless of the
form in which it was made available to You, that is not generally known by the
public, including but not limited to, information or material relating to: trade
secrets, products, manufacturing, engineering, processes, research, 
development, tests, specifications, methods, strategies, mergers, acquisitions,
divestitures, joint ventures, capabilities, know-how, vendors, suppliers,
finances, accounting, audits, computer and electronic systems, software and
hardware, customers, marketing, sales, services, prices, costs, employees,
liabilities, third party information shared with Avery Dennison under an
agreement requiring confidentiality, and any other technical, financial or
business information existing or developed at any time by Avery Dennison or by
You during Your employment at Avery Dennison’s request or otherwise with the
scope of Your employment with Avery Dennison.

 

You understand and agree that such information which was disclosed to You or to
which You obtained access during Your employment, whether created or originated
by You or others, and which You have a reasonable basis to believe is
Confidential Information or is treated by Avery Dennison as Confidential
Information, is Confidential Information regardless of whether the information
is marked as “confidential” or with any similar legend. You further understand
and agree that Confidential Information is special and unique, is the result of
great effort and expense, and provides a competitive advantage to Avery
Dennison.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this Agreement, You will be immune
from liability if You disclose a trade secret as permitted by and in compliance
with 18 USC § 1833(b).

 

7.            Return of Company Property. You represent that, except as required
to perform Your job duties or as authorized in writing by Your manager or
supervisor, You have not (a) removed Confidential Information from Avery
Dennison’s premises or systems in any manner, or (b) destroyed, deleted,
modified, altered, removed, taken, or retained any Company property, including
but not limited to equipment, devices, storage media, information (including
Confidential Information), and data, whether in hard copy or electronic form,
including any copies or duplicates, and You warrant and agree that You will not
do any of the foregoing. You further represent that You used Confidential
Information only as necessary to perform Your job and complied with any
rules and procedures for protecting and maintaining Confidential Information,
including any additional obligations that Avery Dennison undertook in receiving
materials from any third parties.

 

You agree to return to the Company all Company property, equipment, devices,
storage media, documents, files, lists and other information of a business
nature, whether Confidential Information or not, and whether in hard copy or
electronic form, including copies and duplicates, on or before Your termination
date. If the return of such property is not possible as of Your termination
date, You must do so at the earliest possible time thereafter.

 

8.            Non-Competition and Non-Solicitation Obligations. [DO NOT USE THIS
SECTION IF EMPLOYEE IS IN CALIFORNIA; USE ALTERNATIVE SECTION BELOW INSTEAD] For
a period of two years after Your termination date, You agree not to directly or
indirectly engage in Competitive Employment unless expressly authorized in
writing by an officer of Avery Dennison.  This restriction in no way limits or
diminishes Your obligations under any other provision of this Agreement.  If
requested by Avery Dennison, You agree to provide employment information
demonstrating Your compliance with this Section.  “Competitive Employment” means
any non-Avery Dennison position in which You directly or indirectly provide
services as an owner, partner, officer, director, employee, advisor, consultant,
contractor, or agent for any person, firm, corporation, partnership, venture,
self employment, or other entity that is engaged in, or that is intending or
attempting to become engaged in the Business in any Restricted Area. “Business”
means the research, development, manufacture, sale, service or supply of any
product, process, or service substantially similar to or competitive with any
product, process, or service (a) on which or with which You worked during the
last two years of Your employment with Avery Dennison or (b) about which You
obtained Confidential Information at any time. “Restricted Area” means the
United States and each additional country or countries (and states and/or state
equivalents therein) in which the Company is engaged in the Business.

 

For two (2) years after Your last day of employment, unless You have the express
written permission of an officer of Avery Dennison, You agree that You will not
directly or indirectly:  (A) call upon, solicit, divert or take away, or attempt
to call upon, solicit, divert or take away, any customers, business, suppliers,
or vendors of the Company upon whom You called, serviced, supported or solicited
during Your employment with the Company, or with whom You became acquainted as a
result of Your employment with the Company; or (B) solicit, influence or
encourage (or attempt to do so) any person or business that was an employee,
consultant, contractor, customer, supplier, or vendor of the Company during the
period of Your employment with the Company to terminate his, her or its
employment or relationship with the Company for any reason.]

 

[[IF EMPLOYEE IS IN CALIFORNIA, INCLUDE THE FOLLOWING IN PLACE OF THE ABOVE]: 
You agree that upon the conclusion of Your employment with the Company and for a
period of one year thereafter, unless You have the express written permission of
an officer of Avery Dennison, You will not directly or indirectly solicit,
influence or encourage (or attempt to do so) any person who was an employee,
consultant, or contractor of the Company during the period of Your employment
with the Company to terminate his or her employment or relationship with the
Company for any reason.  You further agree that upon the conclusion of Your
employment with the Company and at all times thereafter, You will not use any
trade secret(s) of the Company to compete with the Company, including but not
limited to by using any trade secret(s) of the Company to call upon, solicit,
divert or take away, or attempt to call upon, solicit, divert or take away, any
customers, business, suppliers, or vendors of the Company upon whom You called,
or who You serviced, supported or solicited, during Your employment with the
Company, or with whom You became acquainted as a result of Your employment with
the Company.]

 

4

--------------------------------------------------------------------------------


 

9.            Loss of Right to or Repayment of Severance.  You will not be
entitled to the severance payments set forth in Section 2.A., or if already
paid, You will be required to repay such severance payments (a) if it is
determined by Avery Dennison, within one year after Your Termination Date, that
while employed with Avery Dennison you committed a crime, engaged in material
dishonesty, fraud, misconduct, or grossly negligent conduct, or breached Your
fiduciary duty or duty of loyalty to Avery Dennison; (b) if You breach or have
breached Your obligations under Sections 6, 7 or 8 of this Agreement; or (c) as
may otherwise be required by law.

 

10.    Non-Admission.  The offering, negotiating, undertaking, or signing of
this Agreement, are not in any way an acknowledgement or admission that You,
Avery Dennison, or any person acting on behalf of Avery Dennison, have
(a) violated or failed to comply with any federal, state, or local
constitutional provision, statute, law, regulation, rule, or ordinance; or
(b) not complied with any of Avery Dennison’s policies, procedures, or
contracts.

 

11.    No Interference with Rights. You understand, agree and acknowledge that
nothing contained in this Agreement, including but not limited to Sections 4
(Waiver and Release), 5 (Confidentiality of Agreement), 6 (Avery Dennison’s
Confidential Information) and 7 (Return of Company Property), will prevent You
from filing a charge or complaint with, reporting possible violations of any law
or regulation, making disclosures to, and/or participating in any investigation
or proceeding conducted by, the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), the Securities and
Exchange Commission (“SEC”) or any state or federal administrative agencies
charged with the enforcement of any laws. But, except for relief ordered by the
SEC or where such a waiver of individual relief is prohibited, by signing this
release You are waiving rights to individual relief based on any claims asserted
in such a charge or complaint, or asserted by any third-party on Your behalf.
This Agreement also does not limit Your right to receive an award for
information provided to the SEC.

 

12.    Successors and Assigns. The Company may assign this Agreement to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation, operation of law or otherwise) to all or substantially all of the
business or assets of the Company. This Agreement shall inure to the benefit of
the Company and permitted successors and assigns.

 

13.    Construction of Agreement.  This Agreement shall be governed by the laws
of the state in which you last regularly worked for Avery Dennison or by U.S.
federal law as applicable to the Agreement.  If any provision of this Agreement
shall, for any reason, be adjudged by any court or arbitrator of competent
jurisdiction to be invalid or unenforceable, in whole or in part, such judgment
shall not affect, impair or invalidate the remainder of the Agreement.  This
Agreement is the only and complete agreement between You and the Company on or
in any way relating to the subject matter hereof, provided, however, that Your
obligations of confidentiality, non-competition and non-solicitation set forth
in any agreement between You and the Company shall expressly remain in full
force and effect except to the extent modified by the specific inclusion of new
confidentiality, non-competition and non-solicitation provisions in this
Agreement.  You acknowledge and agree that you are not entitled to any
post-employment compensation or severance except as exclusively provided for
herein. No prior or contemporaneous statements, promises or representations have
been made by either party to the other and no consideration has been or is
offered, promised or expected other than that already received or described in
this Agreement.  The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either party.

 

14.    Dispute Resolution.  All disputes arising out of or in connection with
this Agreement or with any aspect of Your employment shall be finally determined
by arbitration administered by the American Arbitration Association and governed
by its commercial arbitration rules in effect as of the date of this Agreement. 
The seat and place of arbitration shall be and all hearings shall take place in
                        , and any and all awards and other decisions shall be
deemed to have been made there.  All hearings shall take place in
                       ,.  The language of the arbitration shall be English. 
The number of arbitrators shall be one.  All orders, decisions, and awards
rendered by the arbitral tribunal will be final, binding, and enforceable by any
court of competent jurisdiction.

 

5

--------------------------------------------------------------------------------


 

Either Party shall have the right to seek injunctive relief to preserve the
status quo pending a final award in the arbitration and may do so before or
after the constitution of the arbitral tribunal without waiving the right to
arbitration.  The Parties further agree that any breach of this Agreement shall
constitute irreparable harm to Avery Dennison for which judicial injunctive
relief shall be available in any court of competent jurisdiction without
necessity for posting bond or other security, and any requirement for which is
hereby waived. With regard to any action, claim or proceeding for such
injunctive relief or to enforce any order, decision, or award rendered by the
arbitral tribunal in a court of competent jurisdiction, including the courts of
the United States, each party irrevocably consents to the jurisdiction and venue
of such courts (and of the appropriate appellate courts thereof) in any such
action, claim or proceeding and irrevocably waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the venue of any such action, suit, or proceeding in such court or that any such
action, suit, or proceeding brought in such court has been brought in an
inconvenient forum.  Process in any such action, suit, or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

 

The parties agree to use all possible measures to keep the existence of any
dispute hereunder and any and all information concerning any arbitral
proceedings and any order, decision or award strictly confidential except (i) to
the extent necessary to enable a party to properly exercise or enforce its
rights under this Agreement or under any order, decision, or award rendered by
the arbitral tribunal, or (ii) to the extent required by applicable law or by
regulations of any stock exchange or regulatory authority or pursuant to any
order of court or any other competent authority or tribunal.

 

15.    409A Internal Revenue Code Compliance. The parties acknowledge and agree
that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and the parties agree to use their best efforts to achieve
timely compliance with, Section 409A of the Internal Revenue Code of 1986, as
amended, and the Department of Treasury Regulations and other interpretive
guidance issued thereunder (“Section 409A”), including, without limitation, any
such regulations or other guidance that may be issued after the Effective Date
of this Agreement.  Notwithstanding any provision of this Agreement to the
contrary, in the event that Avery Dennison determines that any compensation or
benefits payable or provided under this Agreement may be subject to
Section 409A, Avery Dennison may adopt (without any obligation to do so or to
indemnify You for failure to do so) such limited amendments to this Agreement
and appropriate policies and procedures, including amendments and policies with
retroactive effect, that Avery Dennison reasonably determines are necessary or
appropriate to (a) exempt the compensation and benefits payable under this
Agreement from Section 409A and/or preserve the intended tax treatment of the
compensation and benefits provided with respect to this Agreement or (b) comply
with the requirements of Section 409A.

16.    Time for Consideration.  You must both sign this Agreement [INSERT THE
FOLLOWING ONLY IF THE EMPLOYEE IS AGE 40 OR OLDER: and not revoke Your
signature] within sixty (60) days following Your Termination Date.  You can sign
the Agreement any time on or prior to this Date.  [INSERT THE FOLLOWING ONLY IF
THE EMPLOYEE IS AGE 40 OR OLDER: You have seven (7) days after You sign the
Agreement to revoke Your signature, if You choose to do so, provided that a
revocation means that You will not receive the benefits provided under this
Agreement.  Your revocation must be in writing, signed by You, and received by
   [NAME, POSITION, ADDRESS]      within seven (7) calendar days after You sign
the Agreement, not including the day You signed it.  This Agreement shall be
effective only after this seven (7) day revocation period has expired without
Your revocation (“Effective Date”).  If You revoke Your signature, this
Agreement shall not be effective or enforceable.]  You are advised to consult
with an attorney prior to signing if You desire to do so.

You agree: (a) that You have been provided an adequate opportunity to read,
understand, and consider this Agreement; (b) that You have been advised to
consult with an attorney if you desire; (c) that You understand this Agreement;
and (d) that You are agreeing to this Agreement knowingly and voluntarily.

 

6

--------------------------------------------------------------------------------


 

This Agreement may be signed in counterparts, each to be effective as to the
other party.  Both parties to exchange signed signature pages.

 

[EMPLOYEE NAME]

AVERY DENNISON CORPORATION

 

 

Signature:                                                 

 

 

Signature:                                                     

Date:                                                         

 

 

Print Name:                                                   

 

 

 

Title:                                                               

 

 

 

Date:                                                               

 

7

--------------------------------------------------------------------------------
